Citation Nr: 1228221	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  07-22 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1999.  Service personnel records show that he served in the Republic of South Vietnam from September 1969 to March 1970.  He served in Germany from February 1974 to December 1974; from February 1976 to December 1977; and from May 1981 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2010, the Veteran testified at a local RO hearing before the undersigned Veterans Law Judge sitting at Waco, Texas (commonly called a travel Board hearing).  A transcript of that proceeding is of record.

The Veteran's claim was previously before the Board and remanded in July 2010 for additional development.  As all directed development has been completed, the Veteran's claim is properly before the Board at this time.

While this matter was in remand status, the RO granted entitlement to service connection for anxiety disorder, not otherwise specified, in a July 2012 rating decision.  A review of the claims file shows that the Veteran continues to seek entitlement to service connection for PTSD, and he has not alleged, nor does the evidence suggest, that he has a diagnosed psychiatric disability other than PTSD or anxiety disorder, not otherwise specified.  As such, the matter on appeal is confined to the issue as stated above.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDING OF FACT

The preponderance of the competent evidence shows that the Veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, a January 2005 letter provided the Veteran with notice regarding what the evidence needed to substantiate his claim, as well as which evidence VA would provide and which evidence he was responsible for providing.  His claim was there after initially adjudicated in April 2005.

While the Veteran was not provided with notice consistent with the requirements of Dingess/Hartman, this is not prejudicial to the Veteran.  Because the Board herein denies the claim, no disability rating or effective date will be assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman.

Next, VA has a duty to assist the appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The RO has obtained all service and VA treatment records identified by the Veteran.  In addition, the Veteran was afforded VA examinations addressing the claim on appeal in July 2010 and December 2011.  In an August 2012 written statement, the Veteran questioned the adequacy of each of these examinations, asserting that neither mentioned his stressors, and the December 2011 VA examiner did not observe him.

While the Board acknowledges the Veteran's complaints regarding his examinations, the July 2010 VA examination report contains a recitation of the Veteran's claimed in-service stressors, including direct quotes from the Veteran regarding his experiences and reactions.  Furthermore, a reading of the December 2011 VA examination report shows that the examiner reported the manifestations and symptoms demonstrated by the Veteran during that examination.  In addition, the Board finds that both examinations included a full evaluation of the Veteran, to include a solicitation of symptomatology, and conclusions with rationales based upon the record.  As such, the examinations are adequate.

The Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge in May 2010.  The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

In the hearing, the Veteran was assisted by his representative.  The representative and the Veterans Law Judge asked questions to develop the issue pertinent to his claim of entitlement to service connection for PTSD. The Veterans Law Judge specifically outlined the evidence necessary to substantiate the Veteran's claim and questioned the Veteran as to whether there was any outstanding evidence that would satisfy these requirements.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As such, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.


II.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  A diagnosis of a mental disorder must conform to the DSM-IV or be supported by the findings on the examination report.  38 C.F.R. § 4.125(a).  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In a July 2012 determination, the RO's Joint Service Records Research Center (JSRRC) coordinator found that one of the Veteran's claimed in-service stressors had been verified.  The stressor alleged that the Veteran was assigned to a medical battalion while he was stationed in Vietnam between September 1969 and March 1970, and he helped unload bodies that were evacuated from a firefight.  The Veteran also reported in an April 2001 VA outpatient treatment record that he received incoming enemy fire.  Research done by the JSRRC revealed that the Veteran's base camp received enemy fire in December 1969.  Therefore, the JSRRC considered his stressor confirmed.  The Board agrees with this finding.  As such, at issue is whether the Veteran has a current diagnosis of PTSD and, if so, whether it is based upon this verified stressor.

Beginning in April 2001, a VA outpatient treatment record shows that the Veteran was to be screened for possible admission to a PTSD treatment program.

An April 2002 VA outpatient treatment record contains an assessment of possible PTSD.

A July 2002 VA treatment record indicates that the Veteran had no psychiatric diagnosis at that time.

A September 2002 VA outpatient record shows that the Veteran was evaluated for admission to a therapy program for treatment of combat-related PTSD.  The Veteran reported being exposed to episodes of incoming fire while in Vietnam and continued to be bothered by reexperiencing a certain incident.  The Veteran endorsed problems with nightmares, some intrusive memories, hypervigilance, exaggerated startle response, avoidance, and irritability.  The diagnosis was PTSD-chronic.

An October 2003 VA outpatient record shows that the Veteran was seen for individual psychotherapy for chronic PTSD.

A March 2004 VA treatment record shows that the Veteran had PTSD symptoms.

An August 2008 VA outpatient record indicates that the Veteran was screened for PTSD.  The Veteran endorsed nightmares but denied avoidance behaviors, hyperstartle, and numbness.

In July 2010, the Veteran underwent VA examination.  He stated that he had trouble in crowds, had to sit with his back to the wall at restaurants, and could not watch combat-related movies.  The Veteran reported one to two nightmares per month currently and two to three per month two years ago, before he began confiding in his wife.  He had intrusive memories related to his traumatic stressors when confronted with reminders of his traumas.  He generally attempted to avoid triggers related to his trauma and avoided talking about his traumas with anyone.  He did not like loud noises.  He denied that the symptoms interfered with his work functioning and reported positive, supportive relationships with family members and friends.  The Veteran reported no remission in symptoms but indicated they were more severe up until about two to three years ago when he confided in his wife about his traumas.

On testing for PTSD, the examiner found that, while DSM-IV PTSD criteria B and D were met, criteria C were not met.  The Veteran reported intrusive memories, dreams, reexperiencing, upset, a physical reaction to memories, avoidance of thinking and talking about his experiences, avoiding situations that reminded him of his experiences, trouble sleeping, irritability, alertness, and easy startle.  He denied trouble with memory, loss of interest, feeling distant from other people, feeling emotionally numb, feeling that his future was foreshortened, or difficulty concentrating.  The Veteran's testing results did not support a diagnosis of PTSD.

The examiner concluded that, while the Veteran's reported stressors met the DSM-IV stressor criterion, his symptomatology did not meet the DSM-IV criteria for a diagnosis of PTSD.  The diagnosis was anxiety disorder, not otherwise specified.  The examiner noted that the Veteran reported symptoms of PTSD spectrum anxiety.  However, the symptoms did not meet the criteria for a PTSD diagnosis, as criteria C were not met, and his symptoms did not appear to significantly interfere with his functioning.

In December 2011, the Veteran underwent VA examination.  He described close relationships with his family and friends and engaging in leisure pursuits.  Current symptoms included anxiety and chronic sleep impairment.  He also reported nightmares related to the military, avoidance of military movies, distancing himself when something bothered him, verbal temper tantrums, and dislike of sudden noises.  He talked to his wife about his military experiences, which helped him.  The examiner diagnosed anxiety disorder, not otherwise specified, because the Veteran did not meet criterion C for a diagnosis of PTSD.

In July 2012, a VA physician conducted an independent review of the record and determined that the Veteran had PTSD spectrum anxiety but did not meet the criteria for a PTSD diagnosis.  Criterion C for a diagnosis of PTSD was not met, and the Veteran's symptoms did not appear to be interfering with his functioning.

Based on a review of the record, the Board concludes that the Veteran does not have a diagnosis of PTSD pursuant to DSM-IV or that is supported by the record.  There are two medical records showing such diagnoses, which are VA outpatient treatment records dated in September 2002 and October 2003.  The October 2003 record contained no assessment of symptoms or criteria needed to substantiate a PTSD diagnosis, as this was a report of an individual psychotherapy appointment.  Therefore, the diagnosis contained in the October 2003 record does not conform to the DSM-IV or otherwise satisfy the requirements of 38 C.F.R. § 4.125a.

The September 2002 record does contain complaints of PTSD-related symptomatology, including reexperiencing, nightmares, some intrusive memories, hypervigilance, exaggerated startle response, avoidance, and irritability.  However, a discussion of the specific criteria needed to assess a diagnosis of PTSD under the DSM-IV is not contained in this document.  There is no determination as to the duration of symptoms or whether they cause clinically significant distress or impairment in the Veteran's functioning.  Therefore, the Board finds that this record is less probative than the July 2010 VA examination report, which specifically addressed all criteria needed to assess a diagnosis of PTSD under the DSM-IV and commented on the impact of the symptomatology on the Veteran's functioning.  This examination report is more thorough and is supported by the evidence of record.  As such, the Board finds that it is more probative as to the question of whether the Veteran has a diagnosis of PTSD than the September 2002 VA outpatient treatment report.  The December 2011 VA examination report and July 2012 VA clarified opinion support the findings contained in the July 2010 VA examination report.

The Board recognizes that the Veteran and his wife have both asserted that the Veteran has a diagnosis of PTSD.  There is no evidence that the Veteran's wife has any expertise or training associated with PTSD or mental health.  The Veteran reported during his December 2011 VA examination that he majored in psychology and abnormal behavior during college.  He also mentioned this degree during his May 2010 Board hearing, although he acknowledged that he did not have the education to provide diagnoses.

Nevertheless, the Board finds that the opinions of the VA psychologists and doctor who provided opinions in July 2010, December 2011, and July 2012 are more probative than the lay statements of the Veteran and his wife, given their level of training and expertise.  Therefore, while a veteran is sometimes competent to provide diagnoses, Jandreau v. Nicholson, 492 F.3d 1372 (2007), the medical evidence in this case is more probative and is afforded more evidentiary weight.

In sum, the evidence of record preponderates against a finding that the Veteran has a diagnosis of PTSD.  Therefore, the claim must be denied.


ORDER

Service connection for PTSD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


